Citation Nr: 1741521	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-35 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to residuals of dental trauma, to include a left maxillary cyst.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1989 to August 1993, including service in the Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The RO in St. Petersburg, Florida currently has jurisdiction over the appeal.

The Veteran was scheduled for a hearing in March 2017, but he failed to report, and no request for postponement has been received.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The Board has recharacterized the Veteran's claim for PTSD as reflected on the title page to ensure consideration of all diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts his acquired psychiatric disorder is due to traumatic events that he experienced during combat service in Southwest Asia.  His reported stressors include colliding with USS Navasota while aboard the USS Juneau, witnessing plane crashes, and striking a mine on the USS Tripoli while deployed in the Persian Gulf.  See, e.g., July 2010 Notice of Disagreement.  As the Veteran served in combat, his lay testimony alone is sufficient evidence to establish the occurrence of his reported in-service stressors because they are consistent with the circumstances of his service.  See 38 C.F.R. § 3.304(f)(2).  Additionally, the Board notes that the Veteran's reported stressors may also be considered to be related to his fear of hostile military or terrorist activity.  38 CFR 3.304(f)(3).
The June 2009 VA examiner found that the Veteran had PTSD based on his reported in-service stressors related to his time in combat, but provided conflicting opinion and rationale.  The examiner opined that the Veteran's PTSD was "less likely as not caused by or a result of in-service experience."  However, as rationale, the examiner stated it was because the Veteran spent most of his tour at sea, was in two combat zones, and was shot at.

Conversely, the November 2013 VA examiner found that there was insufficient evidence to meet the diagnostic criteria for PTSD, and instead diagnosed the Veteran with anxiety disorder not otherwise specified (NOS), and alcohol abuse.  This opinion is inadequate, because the examiner was not able to provide an etiological opinion regarding his anxiety disorder NOS without resorting to speculation and failed to provide any opinion regarding his alcohol abuse.  Moreover, she did not give adequate rationale as to why she found that the Veteran did not have PTSD, despite evidence of positive PTSD diagnoses in his medical history.  Additionally, the VA examiner failed to provide an adequate rationale as to why the Veteran's reported in-service stressors did not satisfy Criterion A for a PTSD diagnosis.  Accordingly, an addendum opinion as to the nature and etiology of his currently diagnosed acquired psychiatric disorder is warranted on remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA attempts to provide an examination, it must be adequate for adjudication purposes).

The Veteran asserts that he has residuals of dental trauma resulting from an assault in boot camp in which he sustained nasal trauma, loss of a left upper tooth, and a loose rivet from a prior jaw surgery.  See April 2008 VA Form 21-4142.  Specifically, he states that his current left maxillary cyst is due to the assault in service.  He was afforded a VA examination in November 2013; the examiner was unable to provide an opinion without resorting to speculation, but did not provide a rationale for that conclusion.  Therefore, an addendum opinion is necessary.  See Barr, supra. 

A review of the record indicates that the Veteran received treatment at VA facilities.  See December 2013 VA Form 9 and December 2013 Statement of the Case.  However, there are no VA treatment records associated with the claims file.  Thus, a remand is necessary in order to obtain and associate the Veteran's outstanding records of VA treatment, as these treatment records are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and associate them with the claims file.

2. Then obtain an addendum opinion from a psychiatrist or psychologist other than the June 2009 and November 2013 VA examiners addressing the nature and etiology of the Veteran's psychiatric disorder.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

Following a review of the claims file, the examiner is asked to address the following:

(a) Identify all psychiatric disorders diagnosed since March 2008, to include PTSD, anxiety disorder NOS, and alcohol abuse.  If any of the diagnoses are not warranted, please reconcile these findings with the diagnoses of the same in the in the June 2009 and November 2013 VA examination reports.

(b) If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity.

(c) If a diagnosis of PTSD is warranted and is not due to a fear of hostile military or terrorist activity, specify the claimed in-service stressor(s) upon which that diagnosis is based, including whether it is related to the Veteran's combat service in Southeast Asia.

(d) For each psychiatric disorder other than PTSD diagnosed, please opine as to whether it is at least as likely as not (50 percent probability or greater) that such disorder had its onset in or is otherwise related to the circumstances of the Veteran's service or any combat stressors.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner is unable to provide a nexus opinion without resorting to speculation, a rationale must be provided for such conclusion (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.) to include a description of what specific additional information, if any, would assist in rendering such an opinion.

3. Then obtain an addendum opinion from a periodontist other than the November 2013 VA examiner addressing the nature and etiology of the Veteran's left maxillary cyst.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

Following a review of the claims file, the examiner is asked to address the following:

(a) Identify all residuals of dental trauma diagnosed since March 2008, to include a left maxillary cyst.  If this diagnosis is not warranted, please reconcile this finding with the diagnosis of the same in the November 2013VA examination report.

(b) For each disability so diagnosed, please opine as to whether it is at least as likely as not (50 percent or better probability) that such disability had its onset in service or is otherwise related to service, to include as a result of the documented November 1989 assault therein.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner is unable to provide a nexus opinion without resorting to speculation, a rationale must be provided for such conclusion (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.) to include a description of what specific additional information, if any, would assist in rendering such an opinion.

4. Then, after taking any additional development deemed necessary, readjudicate the claims, to include the Veteran's entitlement to a TDIU.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




